DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 15-20 are interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an apparatus to control networked devices”, “a device to provide…” recited in claims 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claimed in claim 1, it is not clear as to what claimed “a first device comprising: a light producing device, …the first device to a second device…” Claim 7 also has the same issue. In claim 17, as the camera detects the gesture, and 
It is unclear what subject matter the applicant is claiming, and therefore rendering the claim indefinite. 
For the purpose of the art rejection, in claim 1, the Examiner interprets that “A first device comprising: a light producing device; and at least one processor to: provide, via a network, first identification information of the first device to a second device” as “A system 
In claim 17, “the device” is substitute by “the apparatus”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-11, 15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11-13, 17-18 and 20-21 of U.S. Patent No. 10929642. 


The claim 8 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 is generic to all that is recited in claim 12 of the patent No. 10929642. That is, claim 8 is anticipated by claim 12 of the patent No. 10929642.
The claim 15 of instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 is generic to all that is recited in claim 18 of the patent No. 10929642. That is, claim 15 is anticipated by claim 18 of the patent No. 10929642.

Instant Application 17/181,900
U.S. Paten 10929642
Claim 1: A system comprising: 
a light producing device; and 
at least one processor to: 
provide, via a network, first identification information of the first device to a second device; 

cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the first device to the second device.

a depth camera; and 
one or more processors to: 
obtain a notification from a first device in a physical space, the notification including an identification of the first device; 
a light producing device of the first device to have the first device identify itself (as a notification is performed first, therefore, the request is performed after the first notification is provided); 
cause the depth camera to detect the light signal from the first device, the light signal including the identification of the first device; compare the identification of the first device from the notification with the identification of the first device from the light signal; determine a location of the first device using the depth camera in response to detection of the light signal; and 
store the identification for the first device and the determined location of the first device in a database.

Claim 3. The apparatus of claim 1, further comprising an interface with a network, the interface to receive the notification from the 

Claim 11. The apparatus of claim 1, wherein the identification of the first device includes a network address.
Claim 4. The first device of claim 1, wherein the light signal is to convey the second identification information via a blinking pattern.
Claim 6. The apparatus of claim 1, wherein the light signal is a blinking pattern.
Claim 8. At least one computer-readable storage device comprising instructions that, when executed, cause at least one processor to at least: 
provide, via a network, first identification information of a first device to a second device;

 access a request from the second device, the request to instruct the first device to use a light producing device to identify the first device, the request to be received from the second device after the first identification 
cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the first device to the second device.

obtain at an apparatus a notification from a first device in a physical space, the apparatus including a depth camera, the notification including an identification of the first device; send, in response to the notification, a request to the first device for a light signal to have the first device identify itself; 




cause the depth camera to detect the light signal from the first device, the light signal including the identification of the first device; 


compare the identification of the first device from the notification with the identification of the first device from the light signal; determine a location of the first device utilizing the depth camera in response to detection of the light signal; and store the identification for the first device and the determined location of the first device in a database.

Claim 13. The medium of claim 12, wherein the instructions cause the processor to obtain the notification from the first device in the physical space via a network.


Claim 17. The medium of claim 12, wherein the identification of the first device includes a network address.
Claim 11. The at least one computer-readable storage device of claim 8. wherein the light signal is to convey the second identification information via a blinking pattern.
Claim 6. The apparatus of claim 1, wherein the light signal is a blinking pattern.
Claim 15. A system comprising: 
an apparatus to control networked devices in a physical space in response to user commands; and 
a device to: 







provide, via a network, first identification information of the device to the apparatus; 


access a request from the apparatus, the request to instruct the device to use a light signal of a light producing device to identify the device, the request to be received from the apparatus after the first identification information is provided to the apparatus; and cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the device to the apparatus, the apparatus to determine a location of the device based on the first identification information and the light signal.

a device-location database; 
a first apparatus to control one or more devices in a physical space in response to user instruction based at least in part on identification and location information for the one or more devices in the device-location database; and 
a second apparatus to determine locations of the one or more devices in the physical space by: 
receiving a notification from a first device of the one or more devices in the physical space, the notification including an identification of the first device; 



causing a depth camera to detect the light signal from the first device, the light signal including the identification of the first device; comparing the identification of the first device from the notification with the identification of the first device from the light signal; and 
determining a location of the first device utilizing the depth camera in response to detection of the light signal.

Claim 20. The system of claim 18, wherein: the second apparatus is to detect a gesture by a user directed to a first device; the second apparatus is to determine the location of the first device and access the database to obtain an identity of the first device; and the first apparatus is to direct a command to the first 

Claim 18. … receiving a notification from a first device of the one or more devices in the physical space…
Claim 21. The system of claim 18, wherein the identification of the first device includes a network address.
Claim 19. The system of claim 15, wherein the first identification information is a network address of the device.
Claim 21. The system of claim 18, wherein the identification of the first device includes a network address.
Claim 20. The system of claim 15, wherein the light signal is to convey the second identification information via a blinking pattern.
Claim 6. The apparatus of claim 1, wherein the light signal is a blinking pattern.


Claims 5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10929642 in view of Tu et al. (“Tu”, US 2013/0138499).

Regarding claim 5, U.S. Patent No. 10929642 discloses the first device of claim 1, wherein the light signal corresponds to a Quick Response Code that is to convey the second identification information (U.S. Patent No. 10929642, see claim 7).
U.S. Patent No. 10929642 does not disclose that the light producing device includes a display device.
However, Tu teaches that the light producing device includes a display device (Tu: see par. [0056], wherein the light producing device is a television).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tu with U.S. Patent No. 10929642 to include a display device.
One would have been motivated to provide diversity of networked devices. 

Regarding claim 12, claim 12 recites the similar subject matter as previously discussed in claim 5. 

Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10929642 in view of Suzuki (US 2011/0001844).

Regarding claim 6, U.S. Patent No. 10929642 discloses the first device of claim 1, wherein the light signal is a non-visible light signal that to convey the second identification information (U.S. Patent No. 10929642, see claim 8).

However, Suzuki teaches that the light producing device includes a light emitting diode (Suzuki: see fig. 4 and par. [0006], wherein the position measurement target 50 includes a light-emitting diode).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Suzuki with U.S. Patent No. 10929642 to include that the light producing device includes a light emitting diode.
One would have been motivated to provide different type for the light producing device. 

Regarding claim 13, claim 13 recites the similar subject matter as previously discussed in claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2011/0001844).

Regarding claim 1, Suzuki discloses a system comprising: 
(Suzuki: see figs. 1, 4 and par. [0035], a position measurement target 50 is blinking); and 
at least one processor (Suzuki: inherently having a processor in an imaging device 100) to: 
provide, via a network, first identification information of a first device to a second device (Suzuki: see figs. 1, 4 and par. [0005], there is a communication between the imaging device 100 and the position measurement 50 before the imaging device 100 shoot an image of the position measurement target 50. Therefore, the Examiner broadly interprets that the position measurement target 50 sends a first identification information to the imaging device 100 when the position measurement target is in a network to let the imaging device 100 knows the position measurement target 50 is in the network); 
access a request from the second device, the request to instruct the first device to use the light producing device to identify the first device, the request to be received from the second device after the first identification information is provided to the second device (Suzuki: see figs. 1, 4 and par. [0043], access a request from the imaging device 100, the request to instruct the position measurement target 50 to use the position measurement target 50 to identify the position measurement target 50, the request to be received from the imaging device 100 after the first identification information is provided to imaging device 100. The Examiner broadly interprets that there should be a request from the imaging device 100 to use blink signal for determining position of the position measurement target 50); and 
cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the first device to (Suzuki: see figs. 1, 4 and par. [0043], cause, in response to the request, the position measurement target 50 to output a light signal, the light signal to convey blinking signal of position measurement target 50 to the imaging device 100).

Regarding claim 2, Suzuki discloses the first device of claim 1, wherein the at least one processor is to provide the first identification information in response to the first device being added to the network (Suzuki: see figs. 1, 4 and par. [0005], whenever the imaging device 100 and the position measurement target 50 are detected each other, there should have a processor to provide the first identification information as the position measurement target 50 is added to the network).

Regarding claim 4, Suzuki discloses the first device of claim 1, wherein the light signal is to convey the second identification information via a blinking pattern (Suzuki: see figs. 1, 4 and pars. [0016], [0043], in which the light signal is to convey the second identification information via a blinking pattern).

Regarding claim 8, claim 8 recites the similar subject matter as previously discussed in claim 1. In addition, one computer readable storage device is read on par. [0005] of Suzuki as inherently having a processor of the imaging device 100. 

Regarding claims 9 and 11, claims 9 and 11 recite the similar subject matter as previously discussed in claims 2 and 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Lupcho III et al. (“Lupcho”, US 2017/0142251).

Regarding claim 3, Suzuki discloses the first device of claim 1.
Suzuki does not disclose that the first identification information is a network address of the first device.
However, Lupcho teaches that the first identification information is a network address of the device (Lupcho: see abstract, in which a system determines a geographical location of a user via a network address).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lupcho with the system/method of primary reference to include that the first identification information is a network address of the device.
One would have been motivated to recognize the location of the device by the network address. 

Regarding claim 10, claim 10 recites the similar subject matter as previously discussed in claim 3. 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Tu et al. (“Tu”, US 2013/0138499).

Regarding claim 5, Suzuki discloses the first device of claim 1.
Suzuki does not disclose that the light producing device includes a display device, and the light signal corresponds to a Quick Response Code that is to convey the second identification information.
However, Tu teaches that the light producing device includes a display device, and the light signal corresponds to a Quick Response Code that is to convey the second identification information (As in light of specification, in par. [0033], a display device including a display screen, such as television 140, can provide an identifiable pattern on the screen such as a QR-Code (Quick Response Code) or other similar code pattern, which can generally be identified by a camera even at an angle. As seen in Tu, par. [0056], the display 14 provides a quick response code captured by a camera phone and used to communicate identification with a remote computer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tu with the system/method of primary reference to include that a display device provides quick response code for communication with another device.


Regarding claim 12, claim 12 recites the similar subject matter as previously discussed in claim 5.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Kauffmann et al. (“Kauffmann”, US 2015/0153715).

Regarding claim 6, Suzuki discloses the first device of claim 1, wherein the light producing device includes a light emitting diode (Suzuki: see fig. 4 and par. [0006], wherein the position measurement target 50 includes a light-emitting diode), and the light signal that to convey the second identification information (Suzuki: see figs. 1, 4 and par. [0043],in which the light signal conveys the second identification information).
Suzuki does not explicitly disclose that the light signal is a non-visible light signal. 
However, Kauffmann teaches that the light signal is a non-visible light signal (Kauffmann: see par. [0039], noted that a depth camera 120 determines a location of an object based on infrared light).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kauffmann with the system/method of primary reference to include that the light signal is a non-visible light signal.
One would have been motivated to provide alternative form of the light signal for the system. 

Regarding claim 13, claim 13 recites the similar subject matter as previously discussed in claim 6. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Anthony et al. (“Anthony”, US 2016/0067547).

Regarding claim 7, Suzuki discloses the system of claim 1, wherein the request is a first request, the light signal is a first light signal, and the at least one processor is to: provide a notification to the second device; access a second request from the second device, the second request to instruct the first device to use the light producing device to identify the first device. the second request to be received from the second device after the notification is provided: and cause. in response to the second request. the light producing device to output a second light signal to identify the first device (see the analysis of claim 1).
Suzuki does not disclose providing a notification in response to the movement detected by the motion sensor. 
However, Anthony teaches providing a notification in response to the movement detected by the motion sensor (Anthony: see par. [0059], in which the sporting good device 120 detects the movement of the bicycle 105 using motion sensors and sends a signal indicating the movement (also referred to herein as first motion sensor data) to the user device 115). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Anthony with the 
One would have been motivated to provide alternative form of signal when the object is moved. 

Regarding claim 14, claim 14 recites the similar subject matter as previously discussed in claim 7. 

Claims 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Kim et al. (“Kim”, US 2014/0218517).

Regarding claim 15, Suzuki discloses a system comprising: 
an apparatus to control networked devices in a physical space (Suzuki: see figs. 1 and 4, and par. [0043], wherein the imaging device 100 to control networked devices in a physical space. As the claimed “an apparatus” was interpreted as a 112(f) limitation, the Examiner is interpreting “an apparatus” as the disclosed camera, see par. [0020]); and 
a device (as the claim “a device” was interpreted as a 112(f) limitation, the Examiner is interpreting “a device” as the disclosed device having blinking signal, see par. [0031]. A device is read as a position measurement target having blinking signal also) to: 
provide, via a network, first identification information of the device to the apparatus; 

cause, in response to the request, the light producing device to output a light signal, the light signal to convey second identification information of the device to the apparatus (see the analysis of claim 1. In addition, a device is read as first device and apparatus is read as second device), the apparatus to determine a location of the device based on the first identification information and the light signal (Suzuki: see figs. 1, 4 and par. [0043], in which the imaging device 10 to determine a position of the position measurement target 50 based on the first identification information and the blinking signal).
Suzuki does not explicitly disclose that an apparatus to control networked devices in response to user commands.
However, Kim teaches that an apparatus to control networked devices in response to user commands (Kim: see figs. 2, 14, abstract and pars. [0045], [0146], wherein a mobile terminal controls networked devices in response to user commands).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the system/method of primary reference to include an apparatus to control networked devices in response to user commands.
One would have been motivated to provide more convenience in controlling a networked devices. 

Regarding claim 18, Suzuki in the combination with Kim discloses the system of claim 15, wherein the device is to provide the first identification information in response to the device being added to the network (Suzuki: see figs. 1, 4 and par. [0005], whenever the imaging device 100 and the position measurement target 50 are detected each other, there should have a processor to provide the first identification information as the position measurement target 50 is added to the network).

Regarding claim 20, Suzuki in the combination with Kim discloses the system of claim 15, wherein the light signal is to convey the second identification information via a blinking pattern (Suzuki: see figs. 1, 4 and pars. [0016], [0043], in which the light signal is to convey the second identification information via a blinking pattern).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Kim et al. (“Kim”, US 2014/0218517) and further in view of Anthony et al. (“Anthony”, US 2016/0067547).

Regarding claim 16, Suzuki in the combination with Kim discloses the system of claim 15, wherein the request is a first request, the light signal is a first light signal, and the device is to: provide a notification to the apparatus; access a second request from the apparatus, the second request to instruct the device to use the light producing device to identify the device, the second request to be received from the apparatus after the notification is provided; and cause, in response to the second request, the light producing device to output a second light signal to identify the device (see the analysis of claim 1).

However, Anthony teaches providing a notification in response to the movement detected by the motion sensor (Anthony: see par. [0059], in which the sporting good device 120 detects the movement of the bicycle 105 using motion sensors and sends a signal indicating the movement (also referred to herein as first motion sensor data) to the user device 115). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Anthony with the system/method of primary references to include providing a notification in response to the movement detected by the motion sensor.
One would have been motivated to provide alternative form of signal when the object is moved. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Kim et al. (“Kim”, US 2014/0218517) and further in view of Kauffmann et al. (“Kauffmann”, US 2015/0153715).

Regarding claim 17, Suzuki in the combination with Kim discloses the system of claim 15.
Suzuki in the combination with Kim does not disclose that the apparatus is to: detect, with a camera, a gesture made by a user in the physical space; determine the gesture is directed toward the apparatus based on the location of the apparatus; and transmit a command to the apparatus in response to the gesture.
(Kauffmann: see par. [0073], in which the depth camera 210 detects a gesture made by a user in the physical space, determine the gesture is directed toward the depth camera 210 based on the location of the depth camera 210; and transmit a command to the depth camera 210 in response to the gesture).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kauffmann with the system/method of primary references to include detecting a gesture and transmitting a command in response to the gesture. 
One would have been motivated to operate the apparatus by a gesture. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2011/0001844) in view of Kim et al. (“Kim”, US 2014/0218517) and further in view of Lupcho III et al. (“Lupcho”, US 2017/0142251).

Regarding claim 19, Suzuki in the combination with Kim discloses the system of claim 15.
Suzuki in the combination with Kim does not explicitly disclose that the first identification information is a network address of the device.
(Lupcho: see abstract, in which a system determines a geographical location of a user via a network address).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lupcho with the system/method of primary references to include that the first identification information is a network address of the device.
One would have been motivated to recognize the location of the device by the network address. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697           


/LIN YE/Supervisory Patent Examiner, Art Unit 2697